Exhibit 10.1

NINTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS NINTH AMENDMENT TO FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of September 25, 2013, is entered into by
and among the following parties:

(i) FLEETCOR FUNDING LLC, as Seller (the “Seller”);

(ii) FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as Servicer (the “Servicer”);

(iii) MARKET STREET FUNDING LLC (“Market Street”), as a Related Committed
Purchaser, as a Conduit Purchaser and as Assignor (as defined below);

(iv) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Purchaser Agent and as
Assignee (as defined below);

(v) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser;

(vi) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Related Committed
Purchaser and Purchaser Agent for Atlantic’s Purchaser Group;

(vii) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), as a Related Committed
Purchaser and as Purchaser Agent for its Purchaser Group; and

(viii) PNC BANK, NATIONAL ASSOCIATION, as Administrator (in such capacity, the
“Administrator”).

BACKGROUND

A. The parties hereto are parties to that certain Fourth Amended and Restated
Receivables Purchase Agreement dated as of October 29, 2007 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

B. Market Street, as the assignor (in such capacity, the “Assignor”), desires to
sell, assign and delegate to PNC, as the assignee (in such capacity, the
“Assignee”), all of the Assignor’s rights under, interest in, title to and
obligations under the Receivables Purchase Agreement and the other Transaction
Documents (collectively, the “Assigned Documents”), and the Assignee desires to
purchase and assume from the Assignor all of the Assignor’s rights under,
interest in, title to and obligations under the Assigned Documents.



--------------------------------------------------------------------------------

C. After giving effect to the assignment and assumption contemplated in
Section 1 of this Amendment, each of the parties hereto desires that Market
Street cease to be a party to the Receivables Purchase Agreement and each of the
other Assigned Documents to which it is a party and to be discharged from its
duties and obligations as a Purchaser or otherwise under the Receivables
Purchase Agreement and each of the other Assigned Documents.

B. The parties hereto desire to amend the Receivables Purchase Agreement on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Assignment and Assumption.

(a) Sale and Assignment by Assignor to Assignee. At or before 2:00 pm (New York
time) on the date hereof, the Assignee shall pay to the Assignor, in immediately
available funds, (i) the amount set forth on Exhibit A hereto (such amount, the
“Capital Payment”) representing 100.00% of the aggregate Capital of the Assignor
under the Receivables Purchase Agreement on the date hereof and (ii) the amount
set forth on Exhibit A hereto representing all accrued but unpaid (whether or
not then due) Discount, Fees and other costs and expenses payable in respect of
such Capital to but excluding the date hereof (such amount, the “CP Costs and
Other Costs”; together with the Capital Payment, collectively, the “Payoff
Amount”). Upon the Assignor’s receipt of the Payoff Amount in its entirety, the
Assignor hereby sells, transfers, assigns and delegates to the Assignee, without
recourse, representation or warranty except as otherwise provided herein, and
the Assignee hereby irrevocably purchases, receives, accepts and assumes from
the Assignor, all of the Assignor’s rights under, interest in, title to and all
its obligations under the Receivables Purchase Agreement and the other Assigned
Documents. Without limiting the generality of the foregoing, the Assignor hereby
assigns to the Assignee all of its right, title and interest in the Purchased
Interest.

Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Exhibit B hereto.

(b) Removal of Assignor. From and after the Effective Date (as defined below),
the Assignor shall cease to be a party to the Receivables Purchase Agreement and
each of the other Assigned Documents to which it was a party and shall no longer
have any rights or obligations under the Receivables Purchase Agreement or any
other Assigned Document (other than such rights which by their express terms
survive termination thereof).

(c) Limitation on Liability. Notwithstanding anything to the contrary set forth
in this Amendment, the Assignee does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
the Assignor, or any indemnification or other cost, fee or expense related
thereto, in each case which occurred or directly or indirectly arose out of an
event which occurred prior to the Effective Date.

 

2



--------------------------------------------------------------------------------

(d) Acknowledgement and Agreement. Each of the parties and signatories hereto
(i) hereby acknowledges and agrees to the sale, assignment and assumption set
forth in clause (a) above, (ii) expressly waives any notice or other applicable
requirements set forth in any Transaction Document as a prerequisite or
condition precedent to such sale, assignment and assumption (other than as set
forth herein) and (iii) acknowledges and agrees that this Section 1 is in form
and substance substantially similar to a Transfer Supplement.

SECTION 2. Joinder.

(a) PNC as a Related Committed Purchaser. From and after the date hereof, PNC
shall be a Related Committed Purchaser party to the Receivables Purchase
Agreement for all purposes thereof and of the other Transaction Documents as if
PNC were an original party to the Receivables Purchase Agreement in such
capacity, and PNC assumes all related rights and agrees to be bound by all of
the terms and provisions applicable to Related Committed Purchasers contained in
the Receivables Purchase Agreement and the other Transaction Documents.

(b) Appointment of PNC as Purchaser Agent of PNC’s Purchaser Group. PNC hereby
designates itself as, and PNC hereby agrees to perform the duties and
obligations of, the Purchaser Agent for PNC’s Purchaser Group. From and after
the date hereof, PNC shall be a Purchaser Agent party to the Receivables
Purchase Agreement, for all purposes of the Receivables Purchase Agreement and
the other Transaction Documents as if PNC were an original party to the
Receivables Purchase Agreement in such capacity, and PNC assumes all related
rights and agrees to be bound by all of the terms and provisions applicable to
Purchaser Agents contained in the Receivables Purchase Agreement and the other
Transaction Documents.

(c) Commitment. The Commitment of PNC under the Receivables Purchase Agreement
as a Related Committed Purchaser shall be the applicable amount set forth on
Schedule V hereto.

(d) Notice Address. PNC’s address for notices under the Receivables Purchase
Agreement in each of its capacities thereunder shall be the following:

 

Address:

  PNC Bank, National Association   Three PNC Plaza   225 Fifth Avenue  
Pittsburgh, Pennsylvania 15222

Attention:

  Robyn Reeher

Telephone:

  412-768-3090

Facsimile:

  412-762-9184

 

3



--------------------------------------------------------------------------------

(e) Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of PNC as a party to the Receivables Purchase Agreement in the
capacities of a Related Committed Purchaser and Purchaser Agent, and any
otherwise applicable conditions precedent thereto under the Receivables Purchase
Agreement and the other Transactions Documents (other than as set forth herein)
are hereby waived.

SECTION 3. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:

(a) The second paragraph of Section 1.1(c) of the Receivables Purchase Agreement
is replaced in its entirety with the following:

Each of the parties hereto hereby acknowledges and agrees that (i) from and
after the date hereof, the Purchaser Group that includes Wells, as a Purchaser
Agent and as a Purchaser, shall not include a Conduit Purchaser (unless and
until a Conduit Purchaser shall later join such Purchaser Group pursuant to the
terms hereof), and each request by the Seller for ratable Purchases by the
Conduit Purchasers pursuant to Section 1.1(a) shall be deemed to be a request
that the Related Committed Purchasers in Wells’ Purchaser Group make their
ratable share of such Purchase and (ii) from and after the Ninth Amendment
Effective Date, the Purchaser Group that includes PNC, as a Purchaser Agent and
as a Purchaser, shall not include a Conduit Purchaser (unless and until a
Conduit Purchaser shall later join such Purchaser Group pursuant to the terms
hereof), and each request by the Seller for ratable Purchases by the Conduit
Purchasers pursuant to Section 1.1(a) shall be deemed to be a request that the
Related Committed Purchasers in PNC’s Purchaser Group make their ratable share
of such Purchase. For the avoidance of doubt, the Discount with respect to each
Portion of Capital funded or maintained by the Related Committed Purchasers in
each of Wells’ and PNC’s Purchaser Group shall accrue at the Alternate Rate,
rather than the CP Rate.

(b) Each signature block as well as notice information thereunder for Market
Street set forth on the signature pages of the Receivables Purchase Agreement
are hereby deleted in their entirety.

(c) The following new defined term and definition thereof is added to Exhibit I
to the Receivables Purchase Agreement in appropriate alphabetical order:

“Ninth Amendment Effective Date” means the date on which that certain Ninth
Amendment to this Agreement, dated as of September 25, 2013, becomes effective
in accordance with its terms.

(d) The definition of “Alternate Rate” set forth in Exhibit I to the Receivables
Purchase Agreement is replaced in its entirety with the following:

“Alternate Rate” for any day in any Yield Period for any Capital (or portion
thereof) funded on such day by any Purchaser other than

 

4



--------------------------------------------------------------------------------

through the issuance of Notes, means an interest rate per annum equal to:
(a) solely with respect to Wells and PNC, as a Purchaser, (i) LMIR for such day
or (ii) if LMIR is unavailable pursuant to Section 1.11, the Base Rate for such
Yield Period and (b) with respect to any Purchaser other than Wells or PNC,
(i) 3.5% per annum above the Euro-Rate for such Yield Period or (ii) if the
Euro-Rate is unavailable pursuant to Section 1.11, the Base Rate for such Yield
Period; provided, that the “Alternate Rate” for any day while a Termination
Event or an Unmatured Termination Event exists shall be an interest rate equal
to the greater of (x) 3.0% per annum above the Base Rate in effect on such day
and (y) the “Alternate Rate” as calculated in clause (a) or (b) above, as
applicable.

(e) The defined term “Market Street” and its related definition set forth in
Exhibit I to the Receivables Purchase Agreement are deleted in their entirety.

(f) The definition of “Purchaser Group” set forth in Exhibit I to the
Receivables Purchase Agreement is replaced in its entirety with the following:

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
its Related Committed Purchasers (if any) and its related Purchaser Agent,
(ii) for Wells, Wells, as a Purchaser Agent and as a Related Committed Purchaser
and (iii) for PNC, PNC, as a Purchaser Agent and as a Related Committed
Purchaser.

(g) The definition of “Yield Period” set forth in Exhibit I to the Receivables
Purchase Agreement is amended by replacing each reference to the term “Wells”
where it appears therein with a reference to the phrase “Wells or PNC”.

(h) Schedule V to the Receivables Purchase Agreement is replaced in its entirety
with Schedule V attached hereto.

(i) Annex B to the Receivables Purchase Agreement is replaced in its entirety
with Annex B attached hereto.

(j) Annex F to the Receivables Purchase Agreement is replaced in its entirety
with Annex F attached hereto.

SECTION 4. Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to
each of the Administrator, each Purchaser and each Purchaser Agent as follows:

(a) the representations and warranties made by it in the Transaction Documents
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date);

 

5



--------------------------------------------------------------------------------

(b) no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event, and the Facility Termination Date has not occurred;

(c) the execution and delivery by such Person of this Amendment, and the
performance of each of its obligations under this Amendment and the Receivables
Purchase Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part; and

(d) this Amendment and the Receivables Purchase Agreement, as amended hereby,
are such Person’s valid and legally binding obligations, enforceable in
accordance with its terms.

SECTION 5. Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein” or
words of similar effect referring to the Receivables Purchase Agreement shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
other than as set forth herein.

SECTION 6. Effectiveness. This Amendment shall be effective as of the date
hereof (the “Effective Date”) upon the Administrator’s receipt of
(a) counterparts of this Amendment duly executed by each of the parties hereto,
(b) counterparts of that certain Fee Letter, dated as of the date hereof, by and
among each Purchaser Agent, the Seller and the Servicer and (c) confirmation
that the Assignor shall have received the Payoff Amount in its entirety in
accordance with Section 1 of this Amendment.

SECTION 7. Further Assurances. Each of the Seller and the Servicer hereby agrees
to do all such things and execute all such documents and instruments, at the
Seller’s sole expense, as the Assignee may reasonably consider necessary or
desirable to give full effect to the assignment and assumption set forth in
Section 1 of this Amendment.

SECTION 8. No Proceedings. Each of the parties hereto hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, Market Street any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by Market Street is paid in full. The provisions of this
Section 8 shall survive any termination of the Receivables Purchase Agreement.

SECTION 9. Miscellaneous. This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Amendment may be executed in any number of counterparts and by different parties
on separate counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

6



--------------------------------------------------------------------------------

SECTION 10. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

SECTION 11. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Receivables Purchase Agreement.

SECTION 12. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

FLEETCOR FUNDING LLC, as Seller By:  

/s/ Steven Pisciotta

Name:   Steven Pisciotta Title:   Treasurer FLEETCOR TECHNOLOGIES OPERATING
COMPANY, LLC, as Servicer By:  

/s/ Steven Pisciotta

Name:   Steven Pisciotta Title:   Treasurer

 

   S-1   

Ninth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement

(FleetCor)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,

as a Conduit Purchaser,

as Related Committed Purchaser

and as Assignor

By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

 

   S-2   

Ninth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement

(FleetCor)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Purchaser Agent and as Assignee By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Executive Vice President

 

   S-3   

Ninth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement

(FleetCor)



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Purchaser

By:   Credit Agricole Corporate and Investment Bank, as attorney-in-fact By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

 

   S-4   

Ninth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement

(FleetCor)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Related Committed Purchaser
and Purchaser Agent for Atlantic Asset Securitization LLC’s Purchaser Group By:
 

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

 

   S-5   

Ninth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement

(FleetCor)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Related Committed Purchaser and
Purchaser Agent for its Purchaser Group By  

/s/ Eero Maki

Name:   Eero Maki Title:   Senior Vice President

 

   S-6   

Ninth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement

(FleetCor)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Executive Vice President

 

   S-7   

Ninth Amendment to Fourth Amended and

Restated Receivables Purchase Agreement

(FleetCor)



--------------------------------------------------------------------------------

SCHEDULE V

GROUP COMMITMENTS

 

Purchaser Group of PNC Bank, National Association   

Party

  

Capacity

  

Maximum Commitment

 

PNC Bank, National Association

   Related Committed Purchaser    $ 300,000,000   

PNC Bank, National Association

   Purchaser Agent      N/A   

 

Purchaser Group of Wells Fargo Bank, National Association   

Party

  

Capacity

  

Maximum Commitment

 

Wells Fargo Bank, National Association

   Related Committed Purchaser    $ 125,000,000   

Wells Fargo Bank, National Association

   Purchaser Agent      N/A   

 

Purchaser Group of Credit Agricole Corporate and Investment Bank   

Party

  

Capacity

  

Maximum Commitment

 

Atlantic Asset Securitization LLC

   Conduit Purchaser      N/A   

Atlantic Asset Securitization LLC

   Related Committed Purchaser    $ 75,000,000   

PNC Bank, National Association

   Purchaser Agent      N/A   

 

Schedule V-1



--------------------------------------------------------------------------------

ANNEX B

FORM OF PURCHASE NOTICE

Dated as of                     , 20    

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Attention: Robyn Reeher

Credit Agricole Corporate and Investment Bank New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attention: DCM Securitization

Wells Fargo Bank, National Association

6 Concourse Parkway

Atlanta, GA 30328

Attention: Ryan Tozier

[Each Other Purchaser Agent]

Ladies and Gentlemen:

Reference is hereby made to the Fourth Amended and Restated Receivables Purchase
Agreement, dated as of October 29, 2007 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among FleetCor Funding LLC (“Seller”), FleetCor Technologies
Operating Company, LLC, as Servicer, the various Purchasers and Purchaser Agents
from time to time party thereto, and PNC Bank, National Association, as
Administrator for each Purchaser Group (in such capacity, the “Administrator”).
Capitalized terms used in this Purchase Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided variable
interest in a pool of receivables on             , [20    ], for a purchase
price of $            1 (of which $             will be funded by PNC,
$             will be funded by Wells and $             will be funded by
Atlantic. Subsequent to this Purchase, and after giving effect to the increase
in the Aggregate Capital, the Purchased Interest will be $            .

 

1  Such amount shall not be less than $500,000 (or such lesser amount as agreed
to by the Administrator and the Majority Purchaser Agents) and shall be in
integral multiples of $100,000 with respect to each Purchaser Group.

 

Annex B-1



--------------------------------------------------------------------------------

Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as the date of such purchase as though made on and of such date (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date);

(ii) no event has occurred and is continuing, or would result from such
purchase, that constitutes a Termination Event or Unmatured Termination Event;

(iii) the Aggregate Capital, after giving effect to any such purchase or
reinvestment shall not be greater than the Purchase Limit, and the Purchased
Interest will not exceed 100%; and

(iv) the Facility Termination Date has not occurred.

 

Annex B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

FLEETCOR FUNDING LLC By:  

 

Name Printed: Title:

 

Annex B-3



--------------------------------------------------------------------------------

ANNEX F

FORM OF PAYDOWN NOTICE

Dated as of                     , 20    

FleetCor Technologies Operating Company, LLC

3091 Governors Lake Drive

Building 100, Suite 100

Norcross, Georgia 30071

Attention: Eric R. Dey

PNC Bank, National Association

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Robyn Reeher

Credit Agricole Corporate and Investment Bank New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attention: DCM Securitization

Wells Fargo Bank, National Association

6 Concourse Parkway

Atlanta, GA 30328

Attention: Ryan Tozier

[Each other Purchaser Agent]

Ladies and Gentlemen:

Reference is hereby made to the Fourth Amended and Restated Receivables Purchase
Agreement, dated as of October 29, 2007 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among FleetCor Funding LLC, as Seller, FleetCor Technologies
Operating Company, LLC, as Servicer, the various Purchasers and Purchaser Agents
from time to time party thereto, and PNC Bank, National Association, as
Administrator for each Purchaser Group. Capitalized terms used in this paydown
notice and not otherwise defined herein shall have the meanings assigned thereto
in the Receivables Purchase Agreement.

This letter constitutes a paydown notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on             ,

 

Annex F-1



--------------------------------------------------------------------------------

            2 by the application of $            (of which $            will
reduce Capital funded by the PNC Purchaser Group, $            will reduce
Capital funded by the Wells Purchaser Group and $            will reduce Capital
funded by the Atlantic Purchaser Group) in cash to pay Aggregate Capital and
Discount to accrue (until such cash can be used to pay commercial paper notes)
with respect to such Aggregate Capital, together with all costs related to such
reduction of Aggregate Capital.

 

 

2  Notice must be given at least one Business Day no later than 2:00 p.m. (New
York City time) prior to the date of such reduction for any reduction of the
Aggregate Capital less than or equal to $15,000,000 (or such greater amount as
agreed to by the Administrator and the Majority Purchaser Agents) and at least
three Business Days prior to the date of such reduction for any reduction of the
Aggregate Capital greater than $15,000,000.

 

Annex F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

 

FLEETCOR FUNDING LLC By:  

 

Name:   Title:  

 

Annex F-3



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENTS AND PAYMENT AMOUNTS

 

Section 1.    Capital Payment:    $ 286,500,000.00    Section 2.    Discount:   
$ 0    Fees:    $ 0    Other Amounts:    $ 0    CP Costs and Other Costs:    $ 0
  

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

WIRING INSTRUCTIONS

Wiring instructions with respect to amounts payable to the Assignor:

 

Bank Name:

   PNC Bank, National Association

ABA #:

   [redacted]

Account #:

   [redacted]

Account Name:

   [redacted]

Reference:

   Fleetcor Funding LLC

 

Exhibit B-1